        Case 1:19-cv-10507-VSB Document 52 Filed 09/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

– – – – – – – – – – – – – – – – – – –– – – – – – – – X
Safani Gallery, Inc.,                               :
                                    Plaintiff,      : Case No. 19-cv-10507
                        -against-                   :
The Italian Republic,                               :
                                    Defendant.      :
                                                    :
                                                    :
                                                    :
 – – – – – – – – – – – – – – – – – – – – – – – – – –X



                        NOTICE OF WITHDRAWAL OF ATTORNEY

To: Hon. Judge Broderick, the clerk of court, and all parties of record


PLEASE TAKE NOTICE that Polina Ivko hereby respectfully withdraws as an attorney of
record in the above-referenced matter on behalf of Defendant, the Republic of Italy. Ms. Ivko
withdraws from the matter because she is no longer Of Counsel at Amineddoleh & Associates
LLC. Ms. Leila Amineddoleh, Lead Counsel on the matter, continues to represent the
Defendant and she remains on the docket.


Date: September 3, 2021
       New York, New York


                                                         Respectfully Submitted,
                                                         Polina Ivko

                                                         /s/Polina Ivko
                                                         Bar Number: 5619747
                                                         polina@ivkoesq.com
                                                         Ivko LLC
                                                         424 West 33rd Street
                                                         Floors 7-9
                                                         New York, NY 10001
                                                         (t): 332-203-3347
